Case 1:15-cv-00842-RGA Document 553 Filed 03/17/21 Page 1 of 3 PageID #: 34654




600 N. King Street ● Suite 400                                                     Writer’s Direct Access:
P.O. Box 25130 ● Wilmington, DE 19899                                                      (302) 429-4232
Zip Code For Deliveries 19801
                                             March 10, 2021                   sbrauerman@bayardlaw.com


VIA CM/ECF & HAND DELIVERY
[PUBLIC VERSION]
The Honorable Richard G. Andrews
United States District Court for the District of Delaware
844 North King Street
Wilmington, Delaware 19801
        Re:      ChanBond, LLC v. Atl. Broadband Group, LLC, et al., Cons. C.A. No. 15-842-RGA
Dear Judge Andrews:
        Defendants’ notice of supplemental authority in support of their Motion to Reopen Fact
Discovery (D.I. 551) cites two cases, neither of which are new,1 and neither of which support
Defendants’ initial argument that reopening discovery was warranted based on alleged licensing
veto rights vested in Ms. Leane by the October 2015 Agreement. Defendants instead use the notice
as a pretext to raise a new (and objectively incorrect) argument that reopening discovery is
warranted because the ASA purportedly granted Ms. Leane a general right to license the Patents-in-
Suit, thereby impacting ChanBond’s standing. Accordingly, ChanBond respectfully submits this
response letter to briefly explain why Defendants’ newly identified cases do not support either their
previous arguments or their new argument in support of reopening discovery.

       First, Defendants initially alleged in their motion that reopening discovery was appropriate
because Ms. Leane’s counsel raised a new interpretation of the

                                        .



                                        Defendants’ newly cited cases have nothing to do with
Defendants’ previous argument that a veto right affects ChanBond’s standing here. Instead, those
cases stand for the unremarkable, and inapplicable, proposition that a third-party’s right to grant a
license under a patent may impact an owner’s standing to bring suit without that party. See
ChromaDex, Inc. v. Elysium Health, Inc., C.A. 18-1434-CFC-JLH, 2020 WL 7360212, at *4-5. (D.
Del. Dec. 17, 2020) (attached as Ex. 1 to D.I. 551)); Uniloc USA, Inc. v. Motorola Mobility, LLC,
C.A. 17-1658-CFC, 2020 WL 7771219, at *4-5 (D. Del. Dec. 30, 2020) (attached as Ex. 2 to D.I.
551).

        Second, Defendants’ notice of supplemental authority raises a new argument that Ms. Leane
has a general right to license the Patents-in-Suit, based not on the October 2015 Agreement, but on
the ASA. Defendants urge that because Ms. Leane is identified as a “licensing agent” for

1
 Both cases cited in Defendants’ notice issued in December 2020 when the parties were actually
briefing Defendants’ Motion to Reopen Discovery.
Case 1:15-cv-00842-RGA Document 553 Filed 03/17/21 Page 2 of 3 PageID #: 34655

                                                                   The Honorable Richard G. Andrews
                                                                                     March 10, 2021
                                                                                             Page 2

ChanBond, she owns the right to grant licenses. (D.I. 551 at 2)2




       Thank you for your consideration. ChanBond is available at the Court’s convenience.

                                            Respectfully submitted,

                                            /s/ Stephen B. Brauerman

                                            Stephen B. Brauerman (No. 4952)




2
  While Defendants previously speculated that Ms. Leane may have somehow granted an implied
license under the Patents-in-Suit to her employer Technicolor by virtue of “her dual roles for
ChanBond and Technicolor,” (D.I. 543 at 8), neither Defendants nor Ms. Leane have ever
previously contended that the ASA granted Ms. Leane a right and authority to license the Patents-
in-Suit to the general public.
Case 1:15-cv-00842-RGA Document 553 Filed 03/17/21 Page 3 of 3 PageID #: 34656




                                CERTIFICATE OF SERVICE


       I hereby certify that on March 10, 2021, a true and correct copy of the foregoing has been

served upon the following parties via electronic mail.



 Jack B. Blumenfeld
 Jennifer Ying
 Morris, Nichols, Arsht & Tunnell LLP
 1201 North Market Street
 P.O. Box 1347
 Wilmington, DE 19899


                                                     /s/ Stephen B. Brauerman
                                                     Stephen B. Brauerman (No. 4952)
